Citation Nr: 0839062	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a left ankle disability from October 12, 2004 to January 
8, 2007.

2.  Entitlement to a rating in excess of 20 percent for a 
left ankle disability from June 1, 2007.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1977. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that the veteran perfected a claim for an 
earlier effective date for his right ankle disability.  
However, the Board notes that the veteran withdrew this 
appeal on the record at the time of his September 2008 Travel 
Board hearing.  Thus, the Board lacks jurisdiction over this 
issue.  38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.  From October 12, 2004 to January 8, 2007, the veteran's 
left ankle disability manifested in marked limitation of 
motion and pain but without ankylosis.

2.  From June 1, 2007, the veteran's left ankle disability 
manifested in ankylosis, fixed in dorsiflexion at 0 degrees 
but without abduction, adduction, inversion or eversion 
deformity.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left ankle disability from October 12, 2004 to January 8, 
2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5271 (2008).

2.  An evaluation of 30 percent, but no higher, for a left 
ankle disability from June 1, 2007 is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an October 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  A 
March 2006 letter informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  The rating schedule criteria 
were provided in the August 2006 statement of the case.  The 
claim was last readjudicated in August 2008.

In any event, the appeal arises from the initial award of 
service connection.  In Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 
73 FR 23353-56 (April 30, 2008).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records and examination reports, and hearing testimony.  
Moreover, in June 2008 correspondence, the veteran indicated 
that he had no other relevant information or evidence to 
submit to substantiate his claim.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying at a hearing 
and providing medical evidence.  Moreover, his argument and 
testimony reflect actual knowledge of the rating criteria and 
what the evidence must show to warrant a higher rating.  
Thus, any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's left ankle condition was evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271 from October 2004 to 
January 2007.  A 10 percent rating is assigned where there is 
moderate limitation of motion of the ankle.  A 20 percent 
rating is assigned where there is marked limitation of motion 
of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).  

Standard range of motion of an ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2008).

The veteran's left ankle condition was evaluated pursuant to 
Diagnostic Code 5270 from June 2007.  A 40 percent evaluation 
may be assigned for ankylosis of the ankle in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  A 30 percent rating is assignable for ankylosis 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  A 20 percent 
rating may be assigned for ankylosis in plantar flexion, less 
than 30 degrees.  Diagnostic Code 5270 (2008). 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran was afforded a VA examination during November 
2004.  The examiner indicated that the veteran had a limp 
secondary to the severe angulation of his left ankle.  The 
veteran indicated he had pain at 6 on a scale of 0 to 10 
which is exacerbated by walking.  On objective examination, 
the examiner indicated the veteran had bony enlargement of 
the lateral sides of his ankle and lateral deviation.  The 
veteran's left ankle dorsiflexion was 2 degrees and after 
repetitive motion 5 degrees; and plantar flexion of 20 
degrees both before and after repetitive motion with no 
observed manifestation of pain during range of motion 
testing.  Additionally, there was no additional losses of 
range of motion due to painful motion, weakness, impaired 
endurance, fatigue, flare-ups or incoordination.  The 
veteran's diagnosis was severe bilateral tibiotalar 
osteoarthritis.  

The veteran's VA treatment records indicate that he was 
regularly seen in podiatry from January 2005 to June 2006 in 
contemplation of his ankle fusion surgery.  More 
specifically, treatment records indicate that the veteran had 
abnormal range of motion in his left ankle, several degrees 
in every direction.  The impression from radiographs was 
severe bilateral talar osteoarthritis with interarticular 
bodies, old avulsion fractures and potential post-operative 
changes observed.  In the context of these visits, the 
veteran was noted as having the following neurological 
finding:  epicritic sensation intact; vibratory sensation 
intact, equal and symmetrical; no pain to palpitation between 
metatarsal spaces; no clonus or Babinski; and no Tinel's 
sign.  The veteran's muscle testing was 5/5.  

The veteran had a series of MRIs at a private facility during 
March 2005.  The relevant impression was of severe 
degenerative changes at the left ankle joint and at the 
dorsal aspect of the talonavicular joint with indistinct 
medial and lateral ligamentous structures suggesting 
instability.



The veteran's private physician, Dr. H, submitted a letter 
dated October 2006 in which he indicated that the veteran 
would be getting surgical arthrodesis of his ankle because of 
the varus tilting present up to 16 degrees with advanced 
degenerative changes.  An additional letter from Dr. H dated 
March 2007 indicates that the veteran essentially functioned 
with an ankylosed left ankle as his pain increased over time.  

The Board additionally notes that surgical and treatment 
records from Dr. B and Dr. H have been associated with the 
veteran's claims file.  More specifically, the Board notes 
that a treatment record from April 2007 indicates that the 
veteran had done very well post-surgery and had no particular 
complaints.  Additionally, he had neutral to slight varus 
along the heel with intact sensation and benign incisional 
scars.  An additional May 2007 treatment note indicates that 
the veteran was getting around with no significant 
difficulties and was ready to go back to work.     

An August 2007 VA examination indicates that the veteran had 
total resolution of his ankle pain.  The examiner indicated 
that the veteran's tibial talar joint was totally fused and 
there was no motion in that joint.  On inversion and eversion 
motion and anterior and posterior motion, there was a slight 
1-2 degrees of motion from the subtalar joints.  

The veteran was additionally afforded a July 2008 VA 
examination.  The veteran reported total pain relief with 
occasional discomfort at the site of the screw.  The effects 
on the veteran's occupation were noted as none.  The 
veteran's left ankle dorsiflexion and plantar flexion were 
zero degrees, before and after repetitive exercise; left 
ankle eversion was 18 degrees, before and after repetitive 
exercise; inversion was 8 degrees, before and after 
repetitive exercise; adduction and abduction were zero 
degrees, before and after repetitive exercise.  There was no 
additional loss of motion noted due to painful motion, 
weakness, impaired endurance, fatigue, flare-ups or 
incoordination.  To sum up, the examiner indicated the 
veteran's left ankle was ankylosed at 0 degrees plantar 
flexion and dorsiflexion and there was no abduction, 
inversion, or eversion deformity.      


Upon review of the evidence, the Board notes that from 
October 12, 2004 through January 7, 2007, the veteran's left 
ankle disability manifested in marked limitation of motion 
with pain.  The only reference to ankylsosis in reference to 
this time period is from the veteran's private physician who 
indicates that the veteran essentially functioned with an 
ankylosed left ankle; however, he does not indicate that the 
veteran's ankle disability actually manifested in ankylosis.  
See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (Ankylosis 
is immobility and consolidation of a joint due to disease, 
injury, surgical procedure).  In this regard, the objective 
evidence during this time frame reflected that the veteran 
had motion in his left ankle.  

The Board acknowledges the veteran's argument that he had 2 
degrees of dorsiflexion on the November 2004 VA examination, 
which is "between 0 and 10 degrees" for purposes of 
Diagnostic Code 5270.  However, Diagnostic Code 5270 applies 
only when there is ankylosis, i.e., no motion of the ankle.  
At that examination, his ankle moved from 0 to 2 degrees in 
dorsiflexion, and from 0 to 20 degrees in plantar flexion.  
Thus, his ankle was not ankylosed at that time, or at any 
time prior to his ankle fusion surgery on January 8, 2007.  
Therefore, the preponderance of the evidence is against the 
claim for a higher evaluation for the veteran's left ankle 
condition prior to January 8, 2007, inasmuch as there is no 
objective evidence of ankylosis of the ankle during this time 
period.  

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Since the veteran already receives the 
maximum disability rating available for limited motion in the 
left ankle during this time period, it is not necessary to 
consider the functional loss due to pain and weakness on 
motion.  Johnson v. Brown, 10 Vet. App. 80 (1997) (implicitly 
holding that once a particular joint is evaluated at the 
maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for an increased rating for the veteran's 
left ankle disability from October 12, 2004 to January 8, 
2007, when a temporary total evaluation for surgical 
convalescence was awarded to June 1, 2007.

Turning to the veteran's ankle disability beginning June 1, 
2007, the Board finds that the veteran's condition is best 
contemplated by the 30 percent disability rating.  After the 
veteran's left ankle surgery, his ankle was ankylosed at zero 
degrees of dorsiflexion, more nearly approximate the criteria 
for ankylosis in dorsiflexion between 0 and 10 degrees.  
There is no evidence of ankylosis in plantar flexion at 
greater than 40 degrees, and the 2008 examiner expressly 
noted that there was no abduction, adduction, inversion, or 
eversion deformity to warrant a higher evaluation.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology and provides for more severe symptoms than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 




ORDER

Entitlement to an initial rating in excess of 20 percent for 
a left ankle disability from October 12, 2004 to January 8, 
2007 is denied.

Entitlement to an evaluation of 30 percent for a left ankle 
disability from June 1, 2007 is granted, subject to the law 
and regulations governing the award of monetary benefits. 


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


